Citation Nr: 0601076	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.  
Although the RO denied service connection at that time, this 
claim had previously been before the RO and was denied by 
rating decision of September 1995.  The veteran did not file 
a timely appeal to that claim, and the claim became final.  
The Board, however, must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen the claim for service connection, because that goes to 
the question of the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will recharacterize the issue on appeal to reflect 
consideration of the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for PTSD.   

In February 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record in the claims file.  

The issue of service connection for PTSD will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision 
of September 1995.  The veteran was notified of that decision 
and of his appellate rights the same month, and he did not 
file a timely appeal.

2.  Evidence submitted since the September 1995 rating 
decision is new, relevant, and directly relates to the claim 
of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Evidence submitted subsequent to the September 1995 
denial of service connection for PTSD is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156, prior to August 2001.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claim for service connection 
for PTSD, it is unnecessary to enter any discussion regarding 
whether there has been full compliance by VA with respect to 
its duty to notify and duty to assist to this point on this 
issue.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

Specifically, under 38 C.F.R. § 3.156(a), as in effect at the 
time this claim was submitted, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO addressed this matter 
was in September 1995.  That adverse decision was made 
indicating that there was no diagnosis or medical evidence of 
treatment presented for PTSD.  The veteran was notified of 
this decision and his procedural and appellate rights in a 
letter of September 1995.  However, he did not appeal this 
decision.  

The Board has reviewed the evidence received into the record 
since the September 1995 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  Specifically, there is a 
December 1995 psychiatric evaluation by a VA psychologist at 
the Vet Center which diagnosed PTSD.  A May 2003 PTSD 
Clinical Evaluation indicating that the veteran came to the 
Vet Center for PTSD evaluation and counseling was also 
associated with the claim folder.  Additionally, VA 
outpatient counseling reports from February 2005 to May 2005, 
indicating counseling for PTSD are also associated with the 
record.  In February 2004, the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  He 
related his stressors from Vietnam that he believes are the 
cause of his PTSD.  Finally, a January 2005 letter from the 
Reno, Nevada Vet Center was submitted on behalf of his claim.  
This PTSD counseling and evaluation update, indicated, in 
pertinent part, that the veteran resumed his Vet Center 
counseling in December 2004, attending all of his weekly and 
individual sessions.  The update also related findings of his 
Beck Anxiety Inventory, his Combat Exposure Score, the PTSD 
Checklist, and his Mississippi Scale, all suggesting 
diagnoses of PTSD.  

All of the aforementioned evidence reveals diagnoses or 
treatment for the veteran's claimed PTSD.  Furthermore, his 
hearing testimony relates his stressors that he believes are 
the cause of his PTSD.  Since all of this evidence is 
presumed credible, and because the evidence bear directly on 
the matter under consideration as well as addresses an 
element of the veteran's case that had not been previously 
corroborated (a diagnosis of PTSD), it is new and material 
evidence and the claim is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for PTSD has been submitted, and to this 
extent only, the claim is granted.



REMAND

The veteran served in Vietnam from February 1968 to 
September 1968.  While there, he was assigned to the 564th 
Transportation Platoon as a light vehicle driver.  The 
veteran contends he has PTSD due to seeing a Vietnamese 
civilian killed by a soldier that he was transporting to the 
airport during his first week in country, the death of his 
friend William (Billy) Gibson, while he was in Vietnam, being 
subjected to mortar attacks, and the death of a black soldier 
when he came out of his tent with a full automatic round, 
spraying bullets in the chow line, and a military policeman 
shot him dead.  The veteran indicated that this occurred 
after the assassination of Martin Luther King, Jr. and he 
believed it happened sometime between April 1968 to 
July 1968.  A VA psychologist at the Vet Center diagnosed the 
veteran to have PTSD, as a consequence of his Vietnam 
experiences.  

A review of the record shows that no formal effort appears to 
have been made to investigate these events with the Center 
for Research of Unit Records.  This should be accomplished, 
as detailed below.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on you part. 

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, or other appropriate agency and 
request a copy of a unit 
history/operational report-lesson learned 
document that would reflect the 
activities of 564th Transportation 
Platoon, during the period from 
February 1968 to September 1968, as may 
show it was subject to mortar fire, 
experienced the shooting and subsequent 
death of one of its black soldiers after 
he lost control shooting at other 
soldiers and was shot by a military 
police, and the death of William (Billy) 
Gibson.  

2.  In the event one or more of the 
veteran's claimed stressors are verified, 
he should be scheduled for a VA 
psychiatric examination, in order to 
ascertain if he has PTSD that may be 
linked to a verified stressor.  The 
examiner should opine whether it is at 
least as likely as not that the veteran 
has PTSD as a result of one or more of 
his claimed stressors.  A rationale 
should be provided for any findings 
related.  

3.  Thereafter, the veteran's claim 
should be re-adjudicated and if it 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


